DETAILED ACTION
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid stress sensor arranged within the sensor tip” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “solid stress sensor” in claim 7, which corresponds to a “pressure sensor” (see para [0033] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-17 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 7, the claim language “a solid stress sensor arranged within the sensor tip” appears to be new matter.  Applicant’s specification identifies reference numeral “12” as the “solid stress sensor” and reference numeral “44” as the “sensor tip.”  However, the specification never describes element 12 as being “within” element 44.  Instead, all the examiner could find is that element 12 can go inside of element 28 via element 42.  This is shown in, for example, Fig. 5A of Applicant’s drawings.  Therefore, adequate support is respectfully requested.
Dependent claim(s) 8-17 and 25 fail to cure the deficiencies of independent claim 17, thus claim(s) 7-17 and 25 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,396,897 to Jain et al. (hereinafter “Jain”) in view of U.S. Patent No. 3,724,274 to Millar.
For claim 7, Jain discloses a device for measuring solid stress in a tissue (Abstract), the device comprising:
a tubing member (1) (Fig. 1A) (col. 6, lines 48-52) with a distal end (distal end of 2 and/or 1) and a proximal end (proximal end of 2 and/or 1);
a sensor tip (tip of 2) (Fig. 1A) (col. 6, lines 48-52) extending from (Examiner’s Note: functional language, i.e., capable of) the distal end of the tubing member to a tip end (see open distal end of 1 in Figs. 1A and 1D) (also see col. 6, lines 48-52 and col. 6, line 68 – col. 7, line 3) (also see Abstract), wherein the sensor tip includes at least one opening (8) (Fig. 1A) (col. 6, lines 64) extending along a portion thereof (as can be seen in Fig. 1A);
connection elements coupled to the proximal end of the tubing member (see “…connected between the pressure transducer and the proximal end of the sensor tube,” col. 7, lines 20-27); and
a solid stress sensor (col. 7, lines 20-35).
Jain does not expressly disclose a solid stress sensor arranged within the sensor tip and extending over the at least one opening such that a gap is arranged between the solid stress sensor and an edge of the at least one opening, wherein the solid stress sensor includes an internal-facing side and an external-facing side, wherein the gap between the solid stress sensor and the edge of the opening is configured to allow fluid access to the internal-facing side and the external-facing side, and wherein the fluid access to the internal-facing side and the external-facing side is configured to enable the solid stress sensor to measure solid stress independently of fluid pressure.
However, Millar teaches a solid stress sensor (34) (Fig. 1) (col. 2, line 64 – col. 3, line 2) arranged within a sensor tip (as can be seen in Fig. 4) and extending over at least one opening (33) (as can be seen in Fig. 1) such that a gap is arranged between the solid stress sensor and an edge of the at least one opening (as can be seen in Fig. 1) (also see col. 3, lines 24-26), wherein the solid stress sensor includes an internal-facing side (internal-facing side of 34) and an external-facing side (external-facing side of 34), 
It would have been obvious to a skilled artisan to modify Jain to include a solid stress sensor arranged within the sensor tip and extending over the at least one opening such that a gap is arranged between the solid stress sensor and an edge of the at least one opening, wherein the solid stress sensor includes an internal-facing side and an external-facing side, wherein the gap between the solid stress sensor and the edge of the opening is configured to allow fluid access to the internal-facing side and the external-facing side, and wherein the fluid access to the internal-facing side and the external-facing side is configured to enable the solid stress sensor to measure solid stress independently of fluid pressure, in view of the teachings of Millar, because such a modification would be the simple substitution of the Millar’s pressure sensor for Jain’s pressure sensor that would lead to the predictable result of measuring pressure at two or more points along a path when Jain’s device is inserted into a tissue mass, which is what Jain wants to do (see Abstract of Jain).
For claim 8, Jain further discloses wherein the connection elements include a biopsy needle mount (“plastic hub”) (as can be seen in Fig. 1a) (col. 6, lines 49-64 and col. 7, lines 9-35) and a data connector (“[t]he pressure transducer is connected to signal processing means…,” col. 7, lines 27-29).
For claim 9, Jain further discloses wherein the data connector is configured to connect to one of a data acquisition system, a personal computer, and a data processing system (“[t]he pressure transducer is connected to signal processing means…,” col. 7, lines 27-29).
For claim 10, Jain further discloses wherein the tubing and the sensor tip are sized to enable routing of the tubing and the sensor tip through a biopsy needle (as can be seen in Fig. 1a) (col. 6, lines 49-64 and col. 7, lines 9-35).
For claim 15, Jain further discloses wherein the sensor tip includes one of a square, round, and asymmetric cross-sectional profile (as can be seen in Figs. 1B and 1C).
For claim 25, Jain, as modified, further discloses wherein the solid stress sensor is positioned on a flexible bridge (see col. 3, lines 8-11 and lines 25-33 of Millar), a first end of the bridge being coupled to the sensor tip at a first location on the sensor tip (as can be seen in Fig. 1 of Millar), a second end of the bridge being coupled to the sensor tip at a second location on the sensor tip (as can be seen in Fig. 1 of Millar), and at least a portion of the bridge between the first end and the second end extending over the at least one opening (as can be seen in Fig. 1 of Millar).
Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Millar, and further in view of U.S. Patent No. 6,546,787 to Schiller et al. (hereinafter “Schiller”).
For claim 11, Jain, as modified, further discloses wherein the solid stress sensor includes a flexible bridge (see col. 3, lines 8-11 and lines 25-33 of Millar).
Jain and Millar do not expressly disclose wherein the solid stress sensor includes at least one piezo-resistor component stamped onto the flexible bridge.
However, Schiller teaches at least one piezo-resistor component stamped onto a flexible bridge (col. 4, lines 10-21 and col. 5, lines 41-52).
It would have been obvious to a skilled artisan to modify Jain wherein the solid stress sensor includes at least one piezo-resistor component stamped onto the flexible bridge, in view of the teachings of Schiller, because such a modification would be the simple substitution of the type of pressure sensor used that would lead to the predictable result being able to measure the fluid pressure.
For claim 12, Jain and Millar do not expressly disclose wherein the solid stress sensor includes eight piezo-resistor components.
However, Schiller teaches wherein the solid stress sensor includes at least four piezo-resistor components (col. 7, lines 22-39).
It would also have been obvious to a skilled artisan to optimize Jain to include a solid stress sensor that includes eight piezo-resistor components given that Fletcher recognizes that “other arrangements of multiple strain gages on the needle 50 could also be selected to achieve any particular design objectives.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to use eight piezo-resistor components to achieve the design objective of providing a more continuous field of points on the internal/external surface of Fletcher's tubing member by which measurements may be taken.
For claim 13, Jain and Millar do not expressly disclose wherein the solid stress sensor includes four piezo-resistor components.
However, Schiller teaches wherein the solid stress sensor includes four piezo-resistor components (col. 7, lines 22-39).
It would have been obvious to a skilled artisan to modify Jain wherein the solid stress sensor includes four piezo-resistor components, in view of the teachings of Schiller, for the obvious advantage of being able to take measurements at equiangularly positions about the internal/external surface of Fletcher's tubing member.
For claim 14, Jain, as modified, further discloses the solid stress sensor being coupled around an inner perimeter of the sensor tip (as can be seen in Fig. 4 of Millar).
Jain, as modified, does not, however, disclose that the outer perimeter is also contemplated.

It would have been obvious to a skilled artisan to modify Jain such that the sensor is coupled around an outer perimeter of the sensor tip, in view of the teachings of Schiller, for the obvious advantage of not partially blocking the lumen of Fletcher's tubing member.
For claim 17, Jain and Millar do not expressly disclose wherein the sensor tip includes a piezo-resistor contact sensor.
However, Schiller teaches a piezo-resistor contact sensor disposed on the surface of a tubing member (col. 4, lines 10-21; col. 5, lines 41-54; and col. 8, line 66 - col. 9, line 19).
It would have been obvious to a skilled artisan to modify Fletcher wherein the sensor tip includes a piezo-resistor contact sensor, in view of the teachings of Schiller because such a modification would be the simple substitution of the type of pressure sensor used that would lead to the predictable result being able to measure the fluid pressure..
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Millar, and further in view of U.S. Patent Application Publication No. 2006/0189891 to Waxman et al. (hereinafter “Waxman”).
For claim 16, Jain and Millar do not expressly disclose wherein the tubing member is flexible metal tubing.
However, Waxman teaches wherein tubing member is flexible metal tubing (para [0067] and [0067]).
It would have been obvious to a skilled artisan to modify Jain wherein the tubing member is flexible metal tubing, in view of the teachings of Waxman, for the obvious advantage of enabling the tubing member to be fed through a tortuous medical device, such an endoscope, or a tortuous body vessel.
Response to Arguments
Applicant(s)’ arguments filed 1/6/21 have been fully considered, but they are not persuasive.
Applicant argues that both Jain and Millar are for measuring “fluid” pressure and therefore cannot render obvious the functional language of “configured to enable the solid stress sensor to measure solid stress independently of fluid pressure.”  However, the claim language does not say that “fluid pressure is not measured,” it’s just independent from solid stress.  So the fact that Jain and Millar measure fluid pressure does not mean that they are automatically disqualified from consideration.
Applicant gives a great example of a water bottle in an ocean, and how fluid allowing to equalize inside and outside the water bottle would then allow for solid stress to be measured.  However, looking at Fig. 1 of Millar, see how fluid could also equalize around 34c?  34c doesn’t prevent fluid from equalizing around 34 because the width of 34C is less than the width of the notch 33 in Millar (i.e., it’s not like the water bottle lid that has a diameter equal to the opening at the top of the water bottle, thereby blocking it).  Therefore, the combination of references would structurally be capable of performing the claimed functional language due to the same structural feature that Millar has to that of Applicant’s specification, namely that a dimension of the pressure sensor is less than the aperture by which the pressure sensor is placed over, thereby allowing fluid to surround the sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791